DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 was filed after the mailing date of the Application on 04/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkowitz et al. (US 5,007,453).
With regards to claim 16:	Berkowitz et al. discloses (refer to Fig. 1A below and Column 3, line 9 to Column 5, line 63) a hydraulic control device for liquid-conducting appliances or systems (50), the device being designed for connection between a source of a liquid and an appliance or system using the liquid, the hydraulic control device comprising: 
 	- a device body (2) having a duct for the liquid that extends between an inlet connector (4) and an outlet connector (6); 

 	- a valve arrangement, which is associated to the device body and includes a valve member, which is displaceable between an opening position and a closing position of the duct for the liquid, and a control mechanism (52, 62, 61, 56, 58) for controlling the valve member (8), and optionally an outer casing that encloses at least a part of the device body associated to which is the control mechanism for controlling the valve member, wherein the control mechanism is switchable in function of a detection carried out by the flow meter from a retention condition to a release condition of the valve member, for purposes of displacement of the valve member from the opening position to the closing position of the duct for the liquid, wherein -7-SAVINI et al.Atty Docket No.: DMB-4636-457 Appl. No. To Be Assigned 
 	- the control mechanism comprises a mechanical reset member (61), which is operable by a user to bring the control mechanism from the release condition back into the retention condition of the valve member, and 
 	- the mechanical reset member (61) is configured for being operable from the outside of the device body and/or of the possible outer casing of the device, without any need to disconnect the inlet connector and the outlet connector from the source of the liquid and from the appliance or system using the liquid, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    1136
    946
    media_image1.png
    Greyscale

Fig. 1A
Claims 1-3, 5-7, 9, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luigi et al. (EP 1 085 119 A2) and in view of DAMES et al. (WO 2017/017463).
With regards to claim 1:	Luigi et al. discloses (refer to Fig. 1 below and [0002], [0018]-[0022], [0029]-[0030], [0052]-[0067]) a hydraulic control device (1’) for liquid-conducting appliances or systems (house appliance), the device being designed for connection between a source of a liquid and an appliance or system using the liquid (see [0002]), the hydraulic control device comprising: 
- a device body (2) having a duct for the liquid (3) that extends between an inlet connector (2A) and an outlet connector (2B); 
- a flow meter (20) associated to the device body (2); and 
- a valve arrangement (4) associated to the device body (2), including a valve member (4A), which is displaceable between an opening position and a closing position of the duct (3) for the liquid, and a control mechanism (solenoid 4C) for controlling the valve member (4A), 
wherein the control mechanism is switchable in function of a detection carried out by the flow meter (20), for purposes of displacement of the valve member from the opening position to the closing position of the duct for the liquid (3) (see [0052]-[0067]).
Luigi et al. does not disclose the flow meter is a non-mechanical flow meter which includes at least two electrical detection elements reachable by liquid that flows in the duct for the liquid.
DAMES et al. discloses (refer to Fig. 2 and 3 below, and page 10, line 31 to page 12, line 33) a flow meter (1) can be used for water metering accuracy for residential commercial, which 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luigi et al. to have the flow meter (1) as disclosed by DAMES et al. as an alternative flow meter design for the flow meter (20) of Luigi et al. since they are both electrical operated flow meters, to provide the accuracy flow meter which are less prone to get plugged or jammed by pollute tap water because of there is no mechanical moving parts.
Luigi et al., as modified, discloses the  hydraulic control device of claim 1.
[AltContent: textbox (4D)][AltContent: arrow]
    PNG
    media_image2.png
    1046
    723
    media_image2.png
    Greyscale

Fig. 1

    PNG
    media_image3.png
    1213
    1030
    media_image3.png
    Greyscale

Fig. 2

    PNG
    media_image4.png
    1122
    1067
    media_image4.png
    Greyscale

Fig. 3
With regards to claim 2:
	Luigi et al., as modified, discloses (see Luigi et al., [0021]-[0022] and Fig. 1 above) the device according to Claim 1, wherein the valve arrangement (4) comprises an electric actuator (core 4D) for driving the control mechanism (4A).

With regards to claim 3:
Luigi et al., as modified, discloses (refer to Fig. 2 above and DAMES et al., page 11 line 33 to page 12 line 4) the device according to Claim 2, further comprising an autonomous electrical-supply source (battery 33, 34), and a circuit arrangement for control of the electrical supply of the non-mechanical flow meter and of the electric actuator.
With regards to claim 5:
Luigi et al., as modified, discloses (see DAMES et al.; page 12, lines 10-33 and Fig. 2 above) the device according to Claim 1, wherein the non-mechanical flow meter comprises at least one support (22) of at least one of said electrical detection elements (60, 61, 62).
With regards to claim 6:
Luigi et al., as modified, discloses the device according to Claim 1, wherein the non-mechanical flow meter (1) is an electromagnetic-induction flow meter (see DAMES et al., page 12, line 10 to page 14, line 3).
With regards to claim 7:
Luigi et al., as modified, discloses (see DAMES et al., page 12, line 10 to page 14, line 3) the device according to Claim 6, wherein the non- mechanical flow meter is an electromagnetic-induction flow meter that comprises at least: 
- an electromagnetic arrangement, prearranged for generating an electromagnetic field in a direction transverse to a direction of a flow of the liquid in the duct for the liquid; and 
- a detection arrangement, comprising at least two electrodes for detecting a potential difference induced by the flow of the liquid through said electromagnetic field, the at least two electrodes providing said at least two electrical detection elements, and/or being both on one and the same support that is inserted in the duct for the liquid faces the inside thereof.
With regards to claim 9:
Luigi et al., as modified, discloses (refer to Fig. 2 above) the device according to Claim 1, wherein the duct for the liquid has a detection region, at which the non-mechanical flow meter (1) is installed, the section of passage of the duct for the liquid varying upstream and/or downstream of the detection region.
With regards to claim 11:
 	Luigi et al., as modified, discloses (refer to Fig. 1 above) the device according to Claim 1, wherein the valve member (4A) is inserted within the duct for the liquid (3) and is movable therein in a direction that is axial to at least part of the duct itself, between a spaced-apart position and a resting position with respect to a valve seat (GG), the valve seat being defined in a position of the duct for the liquid that is intermediate between the inlet connector (2A) and the outlet connector (2B) of the device body (2).
With regards to claim 12:
 	Luigi et al., as modified, discloses (see Luigi et al., [0021]-[0022], [0052]-[0067]) the device according to Claim 11, wherein the control mechanism (4C) comprises a retention element for withholding the valve member in the respective opening position, which is associated to, or 
 	formed by, a first control element that extends in a transverse direction in the duct for the liquid.
With regards to claim 18:
 	Luigi et al., as modified, discloses the device according to Claim 1, wherein the at least two electrical detection elements are within, or face the inside of, the duct for the liquid.

With regards to claim 19:
 	Luigi et al., as modified, discloses (refer to Fig. 2 above) the device according to Claim 5, wherein the at least one support (22) is at least partially inserted in the duct for the liquid or faces the inside thereof, in such a way that the at least one electrical detection element is reachable by the liquid.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luigi et al. (EP 1 085 119 A2) and in view of DAMES et al. (WO 2017/017463), as applied to claim 2 above, and further in view of Sohn (US 2015/0316164).
With regards to claim 4:
 Luigi et al., as modified, discloses the device according to claim 2 (see rejected claim 2 above).
Luigi et al., as modified, does not disclose the electric actuator is a thermoelectric actuator that comprises an actuator element made at least-3-SAVINI et al.Atty Docket No.: DMB-4636-457Appl. No. To Be Assigned in part of a shape-memory alloy and/or an actuator element which is wire-shaped.
Sohn discloses (refer to Fig. 4 below) a shut-off valve for liquid media which is electrically operated normal open valve (11) wherein the electric actuator (39, 40) is a thermoelectric actuator that comprises an actuator element (39) made at least-3-SAVINI et al.Atty Docket No.: DMB-4636-457Appl. No. To Be Assigned in part of a shape-memory alloy and/or an actuator element which is wire-shaped.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Luigi et al. to have the shut-off valve design as disclosed by Sohn as an alternative design for the valve arrangement (4) to provide the same expected function of shut off the normal opened valve in response to the electrical actuation.


    PNG
    media_image5.png
    709
    531
    media_image5.png
    Greyscale

Fig. 4
With regards to claim 15:
Luigi et al., as further modified, discloses (refer to Fig.1-4 above) a hydraulic control device for liquid-conducting appliances or systems, the device being designed for connection between a source of a liquid and an appliance or system using the liquid, the hydraulic control device comprising: 

- a flow meter (20) associated to the device body; and 
- a valve arrangement (11), which is associated to the device body and includes a valve member (31), which is displaceable between an opening position and a closing -6-SAVINI et al.Atty Docket No.: DMB-4636-457Appl. No. To Be Assignedposition of the duct for the liquid, and a control mechanism (39, 40) for controlling the valve member, wherein the control mechanism is switchable in function of a detection carried out by the flow meter for purposes of displacement of the valve member from the opening position to the closing position of the duct for the liquid, and wherein the valve arrangement comprises a thermoelectric actuator (39, 40), which includes at least one actuator element (30)made at least in part of a shape-memory material and/or being wire-shaped.
Claims 1, 6, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luigi et al. (EP 1 085 119 A2) and in view of Kohama et al. (US 4,425,792).
With regards to claim 1:	Luigi et al. discloses (refer to Fig. 1 above and [0002], [0018]-[0022], [0029]-[0030], [0052]-[0067]) a hydraulic control device (1’) for liquid-conducting appliances or systems (house appliance), the device being designed for connection between a source of a liquid and an appliance or system using the liquid (see [0002]), the hydraulic control device comprising: 
- a device body (2) having a duct for the liquid (3) that extends between an inlet connector (2A) and an outlet connector (2B); 
- a flow meter (20) associated to the device body (2); and 

wherein the control mechanism is switchable in function of a detection carried out by the flow meter (20), for purposes of displacement of the valve member from the opening position to the closing position of the duct for the liquid (3) (see [0052]-[0067]).
Luigi et al. does not disclose the flow meter is a non-mechanical flow meter which includes at least two electrical detection elements reachable by liquid that flows in the duct for the liquid.
Kohama et al. discloses (refer to Fig. 5 below) a flow meter (8) can be used for fluid metering, which is a non-mechanical flow meter includes at least two electrical detection elements (electrodes 14, 15) reachable by liquid that flows in the duct for liquid (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luigi et al. to have the flow meter (8) as disclosed by Kohama et al. as an alternative flow meter design for the flow meter (20) of Luigi et al. since they are both electrical operated flow meters, to provide the flow meter which are less prone to get plugged or jammed by pollute tap water because of there is no mechanical moving parts.
Luigi et al., as modified, discloses the  hydraulic control device of claim 1.


    PNG
    media_image6.png
    889
    973
    media_image6.png
    Greyscale

Fig. 5
With regards to claim 6:
 	Luigi et al., as modified, discloses the device according to Claim 1, wherein the non-mechanical flow meter (8) is a hot-wire or hot-film flow meter.
With regards to claim 8:
 	Luigi et al., as modified, discloses the device according to Claim 6, wherein the flow meter is a hot-wire flow meter (8) that comprises at least two electrical detection elements (14, 
With regards to claim 20:
 	Luigi et al., as modified, discloses the device according to Claim 8, wherein the hot-wire or hot-film flow meter comprises at least one first resistor (12), prearranged for producing heat when supplied by electric current, and at least one second resistor (11), upstream and/or downstream of the first resistor with reference to the direction of the flow of the liquid, designed to vary a value of ohmic resistance thereof on the basis of a detected temperature.
Allowable Subject Matter
Claims 13-14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753